IN THE SUPREME COURT OF THE STATE OF NEVADA


                KATHLEEN SUSAN STIPE,                                   No. 85581
                Appellant,
                vs.                                                         FILE
                SATICOY BAY LLC,
                Respondent.                                                 NOV 04 2022



                                      ORDER DISMISSING APPEAL

                             This is a pro se appeal from a district court order affirming a
                justice court order of summary eviction. Eighth Judicial District Court,
                Clark County; Tara D. Clark Newberry, Judge.
                             The district courts have final appellate jurisdiction over cases
                arising in the justice courts. Nev. Const. art 6, § 6; see also Waugh v.
                Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360 (1696). Accordingly, this court
                lacks jurisdiction over this appeal, and therefore
                             ORDERS this appeal DISMISSED.1




                                         Cadish


                        Ade.
                Pickering
                                            J.                                        , Sr.J.




                      1TheHonorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.

                       In light of this order, no action will be taken on the pro se motion to
                stay filed on November 2, 2022.
SUPREME COURT
        OF
     NEVADA


101 [947A

                                                                            2-3-18To
                cc:   Hon. Tara D. Clark Newberry, District Judge
                      Kathleen Susan Stipe
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA



                                                   2
                                                                    1"in   .